IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00081-CR
No. 10-07-00082-CR
 
John Edison Lasher,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 278th District Court
Leon County, Texas
Trial Court Nos. CM-01-192 and
CM-01-193
 

MEMORANDUM  Opinion

 




            John Edison Lasher brings these
appeals from the trial court’s decision to proceed with an adjudication of his
guilt and sentence him to life imprisonment for aggravated sexual assault and
ten years’ imprisonment for indecency with a child after Lasher committed
numerous violations of his deferred adjudication community supervision.  The
State has filed a motion to dismiss these appeals for want of jurisdiction
because Lasher’s sentences were imposed in January 2005 but he did not file his
notices of appeal until January 2007.  Lasher has not filed a response to the
State’s motion.
            Because Lasher did not file a timely
notice of appeal in either case, the State’s motions are granted, and these
appeals are dismissed for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998); Fowler v. State, 16 S.W.3d 426, 428 (Tex. App.—Waco 2000, pet.
ref=d).
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion delivered and
filed May 30, 2007
[CRPM]